Citation Nr: 0921241	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-14 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
June 10, 2004 and 30 percent disabling from August 3, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned a 10 percent 
rating for PTSD, effective June 10, 2004.  The RO 
subsequently increased the evaluation to 30 percent, 
effective August 3, 2006.  The Veteran testified at a Board 
hearing in March 2008.  The Board remanded the matter in 
April 2008 to obtain VA treatment records and to conduct a VA 
examination.


FINDINGS OF FACT

1.  From June 10, 2004, the Veteran's PTSD has been 
manifested by occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and chronic 
sleep impairment.

2.  From February 10, 2009, the Veteran's PTSD has been 
manifested by reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for PTSD have been met from June 10, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met from February 10, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  The Board finds that staged 
ratings are warranted in this case.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran underwent a VA examination in July 2004.  The 
examiner diagnosed the Veteran with PTSD, mild, delayed 
onset.  She assigned a GAF score of 65, noting mild symptoms 
and generally functioning pretty well.  The Veteran reported 
that his symptoms began after the September 11 attacks.  The 
examiner reviewed the Veteran's claims file, which included a 
Vet Center intake report from June 2004.  That report 
indicated symptoms such as poor sleep, anxiety, and 
isolation.  The July 2004 VA examiner noted the Veteran's 
affect to be full and mood was euthymic.  The Veteran had 
good grooming and personal hygiene.  He was alert and well-
oriented with no impairment to thought or communication 
processes.  No memory problems were observed.  His main 
symptoms were irritability and the desire for isolation.  He 
sold his convenience store in February 2004 and took a part-
time job at the post office so that he could work in a 
solitary environment.  He avoids crowds and does not go to 
restaurants or sit with his back to the door.  He also no 
longer enjoys activities that he used to enjoy.  He has had 
problems in his marriage, although the VA examiner did not 
elaborate.  He has limited friendships through his church 
membership.

Later in July 2004, the Veteran had an annual primary care 
examination.  The Veteran reported nightmares and mood 
changes.  The examiner noted anhedonism to sum up the 
Veteran's waning interest in golf and boating.  He also noted 
one episode of suicidal ideation.  The Veteran did not have a 
plan, but the ideation caused him to sell his gun the next 
day. 

The Veteran attended a VA mental health group education 
session in May 2005.  On a self-report test, the Veteran's 
score indicated a severe distress level related to PTSD and 
depression.  The Veteran admitted to occasional suicidal 
ideation but denied intent or plans and contracted for 
safety.  He appeared to have some difficulty in functioning 
well.

Another VA examination was conducted in August 2006.  The 
Veteran reported his sleep being interrupted by nightmares 
three or four times per week.  He has intrusive thoughts, 
hypervigilance, and is easily startled.  There were no panic 
attacks or suicide attempts.  The VA examiner noted that the 
Veteran had no friends, but did spend time with his brother-
in-law and attended church.  During the examination, the 
Veteran was alert and cooperative.  He had a tense mood but 
his affect was appropriate.  There was no impairment of 
thought processes and no delusions or hallucinations.  His 
memory, insight, and judgment were adequate.  The August 2006 
VA examiner assigned a GAF score of 50.

The Veteran visited a VA mental health outpatient facility in 
September 2006.  He reported increased social isolation, 
panic attacks, and avoidance of crowds.  His wife was 
diagnosed with lung cancer, which increased his stress level.  
His wife's medical problems and his own personal medical 
problems made it difficult for him to attend any regularly 
scheduled mental health services.

At the March 2008 Board hearing, the Veteran testified that 
his PTSD symptoms have gotten worse since the last VA 
examination.  He stated that he was not able to continue 
treatment because his wife got sick and then passed away.  He 
stated that he had been having more nightmares.  He was still 
employed part-time at the post office.

The Veteran underwent another VA examination in February 
2009.  The employment history noted on this examination 
report is somewhat inconsistent with prior reports.  Here, 
the examiner noted that the Veteran worked full-time for 20 
years at the post office prior to the events of 9/11.  Then, 
he stopped working for three to four months.  He returned to 
the post office on a part-time basis after that.  He has 
attempted to return to the funeral business,  which he had 
experience in before service, but was unable to cope with 
crowds at funerals.  There is no mention of owning a 
convenience store and then selling it, as prior VA 
examinations indicated.  At the time of the February 2009 
examination, the Veteran was only able to work one day per 
week.

The February 2009 VA examiner noted symptoms consistent with 
prior examinations, such as irritability, nightmares, and 
difficulty sleeping.  The Veteran does not have panic attacks 
and his thought processes and memory are normal.  One new 
detail is that the Veteran reported keeping loaded firearms 
next to his bed.  This is in contrast to the primary care 
note of July 2004, when he reportedly sold his gun. 

The Veteran's wife died in November 2006.  He remarried in 
August 2008 and now also has a stepson.  The Veteran reported 
that he and his wife have a good relationship.  They 
socialize with a few other couples on a regular but 
infrequent basis.  Otherwise, the Veteran stays at home and 
has few social contacts.  The February 2009 VA examiner 
assigned a GAF score of 50.

The Veteran submitted a letter in April 2009.  He stated that 
he is well-groomed only because he has psoriasis on his face 
and head.  If he does not shave regularly, the itchiness and 
redness is unbearable.  He also noted that he does have 
suicidal ideation and has reported that to all VA examiners.  
He does not carry out any suicidal plans because of the 
effect it would have on his parents, who are elderly and in 
failing health.

A rating of 30 percent is warranted from June 10, 2004, the 
date of claim.  The RO originally granted an initial rating 
of 10 percent based upon the July 2004 VA examination.  Since 
that time, however, treatment records from July 2004 and May 
2005 have been associated with the claims file.  These 
records show episodes of suicidal ideation (although no 
intent or plan) and difficulty functioning that is more 
consistent with the later August 2006 VA examination.  The 30 
percent rating is most appropriate during this time period 
because the Veteran had occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.  He could only work part-time at a job 
that did not require him to interact with others.  His 
affect, thought processes, memory, and hygiene were all 
observed to be normal and appropriate.

A rating of 50 percent is warranted from February 10, 2009, 
the date of the most recent VA examination.  This increased 
rating is appropriate because of the Veteran's reduced 
reliability and productivity.  At this time, he is only able 
to work one day per week for the post office.  The VA 
examiner specifically attributed this reduced reliability and 
productivity to the PTSD symptoms.  No higher rating is 
warranted because the Veteran does not have deficiencies in 
most areas.  He remarried and has a good relationship with 
his wife.  Although he stays at home most of the time, he and 
his wife socialize with a few other couples on a regular but 
infrequent basis.  Also during this period, the Veteran's 
affect, thought processes, memory, and hygiene were all 
observed to be normal and appropriate.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Veteran's 
PTSD has interfered with his employment, but the rating 
schedule has contemplated that and the Board is granting an 
increased rating accordingly.  There have been no 
hospitalizations. 

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 
2006.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for PTSD.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records and VA treatment records.  
VA examinations were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 30 percent rating, but no higher, is granted from June 10, 
2004 for the Veteran's service-connected PTSD, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A 50 percent rating, but no higher, is granted from February 
10, 2009 for the Veteran's service-connected PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


